Citation Nr: 1515549	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-07 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to July 28, 2010 and 70 percent thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1967.  He was awarded the Combat Infantryman's Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has identified pertinent treatment records that have not been obtained.  Specifically, while the Veteran has reported receiving counseling at the Vet Centers in West Haven, Connecticut, and San Diego, California, no such records are associated with his claims file.  See May 2008 statement from A.R. (reflecting that the Veteran has been treated at the West Haven Vet Center since December 2007); see also November 16, 2009 VA outpatient note (in which the Veteran reported receiving treatment at the San Diego Vet Center).  Such records must be obtained on remand.

In addition, it appears that the records from Borrego Community Health Foundation are incomplete.  While a July 2011 cover letter from P.T.D. notes that the Veteran presented for 12 sessions, only two reports and four questionnaires are furnished.  Any outstanding records from this facility must be secured.

In addition, it is unclear whether all of the Veteran's VA treatment records have been obtained.  Specifically, while the Veteran received inpatient treatment from May 18, 2009, to June 17, 2009, there are minimal records from this period.  Any outstanding mental health records, to include these hospitalization records, should be obtained on remand.

Additionally, as the Veteran contends that his PTSD has worsened since his most recent examination in June 2011, an updated examination is warranted.  See the March 2013 VA Form 9; see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Finally, the Veteran's entitlement to a TDIU is raised by the record, and is intertwined with the increased rating issue on appeal.  See March 2013 VA Form 9; see also Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); Harris v. Derwinski, 1 Vet. App. 180, 193 (1991).  Action on the TDIU claim is therefore deferred.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary releases, please obtain the following:

(a) West Haven Vet Center records.  See May 2008 statement from A.R. (reflecting that the Veteran has been treated at the West Haven Vet Center since December 2007)
(b) San Diego Vet Center records.  See November 16, 2009 VA outpatient note.
(c) complete records from Borrego Community Health Foundation.  See July 2011 cover letter.
(d) complete records from the Veteran's VA hospitalization from May 18, 2009 to June 27, 2009; and
(e) all VA treatment records dated since October 2013. 

2.  After obtaining the records listed in item (1) above, schedule the Veteran for a VA examination to determine the current severity of his PTSD.  The claims file should be made available to the examiner for review, and all indicated testing should be performed in this regard.

3.  Then readjudicate the issues on appeal, including the Veteran's entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


